I am not prepared to agree that payments of the character here in question would be a sufficient basis for compensation beyond the point where the amounts of the payments made to be applied on the mortgage were the reasonable equivalent of rental of the premises. But under the findings, which I think are justified by the evidence, it may fairly be inferred that the payments which were applied on account of the mortgage indebtedness were nothing more than a substitute for rental which otherwise would have been paid for leased premises occupied by the family.
Subject only to this reservation of opinion on the point stated, I concur in the decision.